Title: From John Adams to François Adriaan Van der Kemp, 27 February 1790
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
New York Feb. 27. 1790

Your agreable Letter of the 9. Jan. has lain too long unanswered.—Mr Mappa, I should be happy to present to the President and to serve in any other Way in my Power.
Your Criticisms upon “The defence” deserve more Consideration than I have time to give them.
I can say for myself, and I believe for most others, who have ever been called “leading Men,” in the late Revolution, that We were compelled against our Inclinations; to cutt off the Bands that United Us with England, and that We should have been very happy to have had our Grievances redressed, and our Dependance continued—and this Disposition continued with me, until Hostilities commenced.—Then indeed I thought all future Connections impracticable.
I will candidly confess, that an hereditary Senate, woud without an hereditary Executive, would diminish the Prerogatives of the President and the Liberties of the People. But I contend that hereditary descent in both, when controuled by an independent Representation of the People, is better than corrupted, turbulent and bloody Elections.  and the Knowledge you have of the human heart will concur with your Knowledge of the History of nations to convince you that Elections of Presidents, & Senators, cannot be long conducted in a populous, oppulent and commercial Nation, without Corruption, Sedition and Civil War.
A Discourse upon Fœderative Republicks and an History of the American Revolution, are both Undertakings too extensive for my Forces, unless I should retire from all Employments public and private, and devote the Remainder of my Life to writing.
Your Story of Smytegeld is very droll.
The Vindiciæ contra Tyrannos was written by Languet earlier as you say than the time of the long Parliament but it was then reprinted in England and translated.
Shase was the Wat Tyler of the Massachusetts.—
I omitted the ordinance of the 13. July 1787 because I had not room for it in the Volume.
How far it will be proper for the President to interpose, in your favour in your affair in Holland, I pretend not to say.  My Advice is that you write to the President, Stating the whole of the Facts and requesting his assistance by his Minister, as far as may be proper.  it will probably produce an Instruction to assist you at least in a private way.
I was Surprised to find that you had given Such particular attention to my Volumes, and am much flattered with your favourable opinion and ingenious Compliments. The Necessity of Reaction to counterpoise Action, is pursued further than it ever was before in any Age or Language that I know of.  The opinion is as ancient as Zeno as We learn from Diogenes Laertius.—I think this may be asserted without Hesitation that every Example in History proves that Peace, & Liberty, can be united only by the Equilibrium of three Branches, because there is not one Example to be found of Peaceful Liberty without it.—and it is not to be wondered at because human Passions are all insatiable—They will move and increase in motion untill they are united.  This quatity quality in Men explains all the Phœnomena in Government.
I am flattered in Letters from Europe, with Compliments that the Science of Government has not been so much improved Since the Writings of Montesquieu &c But notwithstanding this, the Books will not be much read. So far from flattering they offend the Passions and counteract the Views of all Parties—of Counts Kings and Ministers—of Senates, Aristocrates and all the Pride of noble Blood—and of Democrates and all the Licentious Rabbles, who wish to fish in troubled Waters.—a Wish for Unlimited Power is the Wish natural Passion of each of these orders, and no Doctrine Pleases but that which flatters the ruling Passion.  Whether human Reason will ever get the better of all these Prejudices and be able to govern Such Passions I know not. I will never cease to preach my favourite Doctrine, untill I die
yours with much Esteem

John Adams